Citation Nr: 1501333	
Decision Date: 01/12/15    Archive Date: 01/20/15

DOCKET NO.  12-32 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUE

Entitlement to service connection for a left leg disability.


REPRESENTATION

Appellant represented by:	Penelope E. Gronbeck, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

S. Gordon, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1969 to December 1969.

This matter comes before the Board of Veterans' Affairs (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Togus, Maine.  

In February 2013, the Veteran, sitting at the RO, testified at a hearing conducted via video conference with the undersigned Veterans Law Judge.  A transcript of the hearing is of record.


FINDINGS OF FACT

1.  A left fibula disability was not noted upon the Veteran's entry onto active military service.

2.  Clear and unmistakable evidence shows that the Veteran had undergone a left fibula excision because of osteomyelitis prior to service, but the evidence does not clearly and unmistakably show that the disability was not aggravated during service.


CONCLUSION OF LAW

The criteria for service connection for status post left fibula excision with recurring osteomyelitis have been met.  38 U.S.C.A. §§ 1110, 1111 (West 2014); 38 C.F.R. § 3.304(b) (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a) (2014). 

A veteran will be considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  See 38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304(b) (2014).

"Clear and unmistakable evidence" is a more formidable evidentiary burden than the preponderance of the evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) (noting that the "clear and convincing" burden of proof, while a higher standard than a preponderance of the evidence, is a lower burden to satisfy than that of "clear and unmistakable evidence").  It is an "onerous" evidentiary standard, requiring that the preexistence of a condition and the no-aggravation result be "undebatable."  See Cotant v. West, 17 Vet. App. 116, 131 (2003) citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993).

In this matter, there is substantial evidence that the Veteran sustained an injury to his left leg prior to service.  Specifically, the Veteran's May 1969 Report of Medical History shows that he had an operation on his left leg to remove bone.  A May 1969 enlistment examination noted a 14-inch scar on the left leg.  A September 1969 STR shows the Veteran's history of having his left fibula removed two years prior.  He further reported that he had surgery on his left leg for gangrene at the age of 15.  In November 1969, a treating physician documented that the Veteran was several years post-operation for removal of fibula of the left leg for an "infection."  It was further noted that he had a history osteomyelitis when he was 15 years old, involving the left fibula, approximately a year and a half prior.

Accordingly, even though the Veteran's entry examination did not reveal any left fibula problem, the record clearly demonstrates that the Veteran's left fibula disability pre-existed his military service.  See 38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304(b) (2014).  However, what is not shown so clearly is that the disability was not aggravated during service.  Consequently, the Board finds that the presumption of soundness has not been rebutted.  

Service treatment records (STRs) show that on the Veteran's May 1969 Report of Medical History, he indicated that he had an operation on his left leg to remove a bone.  His May 1969 Report of Medical Examination for enlistment noted a 14-inch scar on the left leg.  No disqualifying defects or diseases were noted.  Indeed, the examiner made no mention of any left fibula problem.  As a result, the Veteran is presumed sound at entry.  38 U.S.C.A. § 1111.  In order to rebut this presumption, as noted above, there must be clear and unmistakable evidence that the disability pre-existed service and was not aggravated thereby.  Id.  

In September 1969, the Veteran was referred for orthopedic evaluation related to a history of having his left fibula removed two years prior and complaints of occasional swelling.  Upon evaluation, the Veteran reported that he had surgery on his left leg for gangrene at the age of 15.  He complained of pain for the past two weeks.  X-rays showed that the fibula was surgically absent with irregular areas of regeneration of bone, "apparently" because some periosteum was left at the time of surgery.  The femur and tibia were normal.  The STRs also showed that on October 13, 1969, the Veteran was deemed medically qualified for duty with permanent limitations due to a surgical absence of the left fibula except for the distal two inches.  He was placed on profile, which included no crawling, stooping, running, jumping, or prolonged standing or marching.  

On November 1, 1969, the Veteran complained of a painful left leg.  The next day, he was seen at the Walson Army Hospital Orthopedic Clinic.  The treating physician noted that the Veteran was several years post-operation for removal of his fibula of the left leg for an "infection" and was having recurrent pain.  Physical examination revealed pitting edema and tenderness of the left leg with increased warmth.  The next day, the Veteran was seen for further evaluation and admitted into the hospital.  A November 14, 1969 clinical record documented the Veteran's history of present illness.  He was noted to have had a history of osteomyelitis when he was 15 years old, involving the left fibula.  It was noted that during the activities of basic combat training, the Veteran developed pain, swelling, and redness in the region of the left fibula.  The clinical record acknowledged that the Veteran was seen in the Orthopedic Clinic where he was believed to have had recurrent osteomyelitis of the left fibula.  Upon physical examination, the Veteran was entirely normal except for a healed scar over the length of the left leg and the region of the scar was swollen, erythematous, and tender.  The Veteran was treated with bed rest, elevation of his leg, antibiotics, and heat.  "He did well such that by November 10, 1969, there was no evidence of any infection."  The Veteran remained totally afebrile during his hospital course.  At that time, he was allowed to begin ambulation on the ward.  He was diagnosed with absence of the left fibula and chronic osteomyelitis.  It was recommended that he be found unfit for military service because of his recurrent osteomyelitis of the left fibula.  In December 1969, a Medical Evaluation Board subsequently found that the Veteran did not meet the minimum physical standards for enlistment and recommended discharge.  

The Veteran underwent VA examination in April 2010.  He reported that he had chronic pain in the left leg for many years.  He attributed pain in the left leg, both knees, hips, and back as related to the old osteomyelitis.  There was no history of recurrence of the osteomyelitis following his discharge from the military.  His complaints at the time were chronic leg pain, stiffness, occasional swelling, occasional increased heat or redness, no description of drainage, giving way or locking or abnormal motion.  He had been prescribed ibuprofen with limited or no relief.  There were no flares as such, just day to day discomfort.  He used no prosthetic or assistive device.  There were no constitutional symptoms of bone disease.  The Veteran reported working for many years in construction and continued in that capacity.  Physical examination revealed a healthy male with a slight antalgic gait.  The assessment was status post excision of left fibula secondary to osteomyelitis pre-induction with flare in 1969.  The examiner commented that the STRs clearly documented that the Veteran had a recurrence of his chronic osteomyelitis that was treated aggressively with documentation of full eradication of the osteomyelitis.  The examiner opined that the deficiency caused by the excision of the fibula pre-existed his entry in the military and his ongoing difficulty over the years was related to the pre-service excision rather than the recurrence of the osteomyelitis.  The examiner observed that there was no evidence reflecting ongoing chronic osteomyelitis following aggressive treatment.  He concluded by opining that the Veteran's current left lower extremity and other difficulties were unrelated to the hospitalization as there was no evidence of permanent residuals from the osteomyelitis flare.

In September 2012, the RO sought an addendum medical opinion regarding whether the Veteran's pre-existing condition was worsened beyond its natural progression as a result of service.  A different VA examiner opined that it was less likely as not that the Veteran's diagnosed osteomyelitis of the fibula was worsened beyond its natural progression during his basic training.  The examiner noted that the Veteran was on active duty for approximately three months from August 1969 to December 1969.  He stated that in November 1969, the Veteran developed pain, swelling, and redness in the region of the left fibula, which was the same area as his previous osteomyelitis condition with surgery.  The examiner observed that there was no documented evidence that any activities during basic training caused injury or other mechanical action that contributed to the re-occurrence of the osteomyelitis condition.  He further explained that osteomyelitis can become a chronic condition with multiple flare-ups not related to new trauma or other injury.  The examiner concluded that there was no medical nexus to military service. 

At the hearing in February 2013, the Veteran testified that his leg gave out while he was on guard duty and that precipitated his admittance into the hospital for emergency treatment.  He explained that when he was in basic training, he was placed on permanent profile.  He testified that when he went to complete the duties of his military occupational specialty (MOS), he was still on profile, but was asked to pull guard duty by his commanding officer as a substitute for someone who was sick.  The Veteran stated that when he pulled guard duty, his leg gave out, and he ended up in the hospital.  He further stated that despite his permanent profile during basic training, he was able to get through it.  

In support of his claim, the Veteran submitted a February 2013 orthopedic evaluation letter/report from private orthopaedic surgeon, Dr. Frank Graf, who reviewed the Veteran's medical records, including his service records, and interviewed and examined the Veteran.  He commented upon the Veteran's medical history stating that during basic training, the Veteran was commanded to participate in a forced march carrying all gear, including a backpack, rifle, and helmet.  This forced march lasted an estimated two hours and involved traversing uneven ground up and down hills and climbing over rocks.  Within a day or two of that march, he had pain in the left leg and swelling and redness of the left leg.  He was admitted at Walson Army Hospital with a diagnosis of an infection of the left leg.  After discharge from the hospital with no surgical intervention, he was retained in service for four months.  At the end of the four months, he was discharged, being found medically unfit for duty.  Over the intervening years up through to the present, he has had continuing pain in the left leg below the knee with periodic swelling.  He described favoring the left leg by shifting weight onto the right leg.  Dr. Graf found that there was documentation in the Veteran's clinical records of a significant aggravation of his left lower extremity condition during service.  This aggravation was precipitated by the forced march, and was followed by increase in left lower extremity symptoms leading to a medical discharge within four months of his enlistment.  The aggravation also led to a change in his work activities over the years with an intolerance for working on concrete floors and a favoring of the left leg in compensation with the right leg.  Dr. Graf opined that the Veteran's present diagnoses were more likely than not significantly altered and exacerbated by an aggravation of his condition occurring during his time in service.  This aggravation was considered to have accelerated his orthopaedic conditions beyond any anticipated normal course of progression.

Although the RO concluded that the Veteran's pre-existing left fibula excision with osteomyelitis was not permanently aggravated during military service, such analysis misses the point.  Given the presumption of soundness, the question turns on whether clear and unmistakable evidence shows that the disability pre-existed military service and was not aggravated thereby.  As noted above, the standard of proof is an onerous one. 

Here, the Board finds that the evidence clearly shows that the Veteran underwent excision of his fibula prior to service for osteomyelitis.  He had the scar at entry and medical records showed an absent fibula (other than the distal portion) shortly after service entry.  Nevertheless, it appears from the evidence described above that there has in fact been some debate as to whether the disability was aggravated during service.  While the evidence might be viewed as showing that the osteomyelitis was eradicated and the Veteran likely resumed function to the same level as before his service entry, the evidence must undebatably show this in order to rebut the presumption of soundness.  

As evident in the explanation of the evidence above, there is some evidence strongly suggesting that there was in fact a permanent worsening during service, brought on by the rigors of military training and activity.  Even the service department, which found no fibula defect upon examination at entry, ultimately concluded that the problem was such that, by December 1969, he was found unfit for service.  Whether he may have in fact been unfit by military medical standards from the beginning, the action to discharge the Veteran from service certainly can be taken to reflect some worsening beyond his entry examination where, as noted already, he was found to be without any defects.  Consequently, the Board concludes that the evidence does not undebatably show that the Veteran's pre-existing disability was not aggravated during service.  The Veteran is therefore presumed sound at entry.  38 U.S.C.A. § 1111.

Without evidence sufficient to overcome the presumption of soundness, the analysis turns to whether the Veteran now has disability traceable to the status post left fibula excision with osteomyelitis that was evident during his period of military service.  Examiners have found that he continues to experience residuals of the osteomyelitis and fibula removal.  Therefore, service connection is warranted.


ORDER

Service connection for status post left fibula excision with recurring osteomyelitis is granted.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


